Name: Commission Regulation (EEC) No 1756/93 of 30 June 1993 fixing the operative events for the agricultural conversion rate applicable to milk and milk products
 Type: Regulation
 Subject Matter: economic policy;  trade policy;  processed agricultural produce;  agricultural policy;  prices
 Date Published: nan

 Avis juridique important|31993R1756Commission Regulation (EEC) No 1756/93 of 30 June 1993 fixing the operative events for the agricultural conversion rate applicable to milk and milk products Official Journal L 161 , 02/07/1993 P. 0048 - 0055 Finnish special edition: Chapter 3 Volume 50 P. 0194 Swedish special edition: Chapter 3 Volume 50 P. 0194 COMMISSION REGULATION (EEC) No 1756/93 of 30 June 1993 fixing the operative events for the agricultural conversion rate applicable to milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (1), and in particular Article 6 (2) thereof, Whereas Regulation (EEC) No 3813/92 introduces new agrimonetary arrangements from 1 January 1993; whereas, under these arrangements, Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (2) establishes the operative events for the agricultural conversion rates applicable after the transitional measures provided for in Article 1 of Commission Regulation (EEC) No 3820/92 (3) without prejudice to any detailed rules to be laid down for the sectors concerned and in accordance with the criteria laid down in Article 6 of Regulation (EEC) No 3813/92; whereas, therefore, it is appropriate to fix the specific operative events for the agricultural conversion rates applicable after the transitional measures provided for in Article 1 of Commission Regulation (EEC) No 3820/92 in the milk and milk products sector without prejudice to the possibilities for advance fixing providing for in Articles 13 to 17 of Regulation (EEC) No 1068/93; Whereas the principal criteria to be observed for fixing the operative events are, firstly, the attainment of the economic objective of the operation concerned and, secondly, the need to prevent distortions of competition and disturbance of the market; whereat it is possible, therefore, to fix operative events which stabilize the agricultural conversion rates for flat-rate aids and the amounts directly affecting milk producers which do not have a direct impact on the market price; Whereas the provisions of Article 10 (1) of Regulation (EEC) No 1068/93 should be applied for the purchase and sales prices applicable to milk and milk products; Whereas the operative event should be fixed as the first day of the month in which the first check is carried out guaranteeing the planned use of products for which specific aid is granted for their use or processing pursuant to Article 10 (2) of Regulation (EEC) No 1068/93; Whereas the operative event referred to in Article 10 (3) of Regulation (EEC) No 1068/93 should be applied for private storage aid; Whereas the operative event for securities should be fixed as the day on which the security is lodged pursuant to Article 12 (4) of Regulation (EEC) No 1068/93; Whereas certain definitions should be drawn up in order to guarantee the uniform application of the operative events established; Whereas steps should be taken to repeal or amend, upon the entry into force of this Regulation, all existing provisions on the determination of the conversion rates applicable to milk and milk products, and in particular: - the second subparagraph of Article 17 (3) of Regulation (EEC) No 1107/68 of the Commission of 27 July 1968 on detailed rules of application for intervention on the market in Grana padano and Parmigiano-Reggiano cheeses (4), as last amended by Regulation (EEC) No 1526/90 (5), - the second sentence of the second subparagraph of Article 6 (2) and the last subparagraph of Article 24 (3) of Regulation (EEC) No 685/69 of the Commission of 14 April 1969 on detailed rules of application for intervention on the market in butter and cream (6), as last amended by Regulation (EEC) No 419/93 (7), - Articles 3a (3) and 4b of Commission Regulation (EEC) No 2315/76 of 24 September 1976 on the sale of butter from public stocks (8), as last amended by Regulation (EEC) No 3774/92 (9), - Article 9a of Commission Regulation (EEC) No 368/77 of 23 February 1977 on the sale by tender of skimmed milk powder for use in feed for pigs and poultry (10), as last amended by Regulation (EEC) No 222/88 (11), - Article 6 (3) of Commission Regulation (EEC) No 1844/77 of 10 August 1977 on the granting by tender of special aid for skimmed-milk powder intended as feed for animals other than young calves (12), as last amended by Regulation (EEC) No 222/88, - the second subparagraph of Article 4 (1) of Commission Regulation (EEC) No 2496/78 of 26 October 1978 on detailed rules for the granting of private storage aid for Provolone cheese (13), as last amended by Regulation (EEC) No 1063/93 (14), - Artice 2 (2) of Comission Regulation (EEC) No 2191/81 of 31 July 1981 on the granting of aid for the purchase of butter by non-profit-making institutions and organizations (15), as last amended by Regulation (EEC) No 1497/91 (16), - Article 2 (2) of Comission Regulation (EEC) No 2192/81 of 31 July 1981 on the granting of aid for the purchase of butter by the armies and similar forces of the Member States (17), as last amended by Regulation (EEC) No 1699/89 (18), - the first sentence of Article 4 (3) of Commission Regulation (EEC) No 2167/83 of 28 July 1983 laying down detailed rules for the supply of milk and certain milk products to schoolchildren (19), as last amended by Regulation (EEC) No 706/92 (20), - Article 2a (10) and Article 11 of Commission Regulation (EEC) No 3143/85 of 11 November 1985 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter (21), as last amended by Regulation (EEC) No 3774/92 (22), - Article 21 (3) of Commission Regulation (EEC) No 2409/86 of 30 July 1986 on the sale of intervention butter intended for incorporation in compound feedingstuffs (23), as last amended by Regulation (EEC) No 2724/88 (24), - the second sentence of Article 4 (1) of Commission Regulation (EEC) No 1362/87 of 18 May 1987 laying down detailed rules for the application of Regulation (EEC) No 777/87 with respect to the buying-in and the granting of aid for private storage of skimmed-milk powder (25), as last amended by Regulation (EEC) No 3493/88 (26), - Article 11 of Commission Regulation (EEC) No 1589/87 of 15 June 1987 on the sale by tender of butter to intervention agencies (27), as last amended by Regulation (EEC) No 3591/92 (28), - Article 27 of Commission Regulation (EEC) No 570/88 of 16 February 1988 on the sale of butter at reduced prices and the grant of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs (29), as last amended by Regulation (EEC) No 3774/92, - Article 15 of Commission Regulation (EEC) No 429/90 of 20 February 1990 on the granting by invitation to tender of an aid for concentrated butter intended for direct consumption in the Community (30), as last amended by Regulation (EEC) No 3774/92, - Articled 2 (4) of Commission Regulation (EEC) No 2921/90 of 10 October 1990 on aid for the production of casein and caseinates from skimmed milk (31), as last amended by Regulation (EEC) No 140/93 (32), - Article 12 of Commission Regulation (EEC) No 1158/91 of 3 May 1991 on the buying in by tender of skimmed-milk powder to intervention agencies (33), - Articles 7 (3) of Commission Regulation (EEC) No 3378/91 of 20 November 1991 laying down detailed rules for the sale of butter from intervention stocks for export and amending Regulation (EEC) No 569/88 (34), as last amended by Regulation (EEC) No 227/93 (35), - Article 12 of Commission Regulation (EEC) No 3398/91 of 20 November 1991 on the sale by invitation to tender of skimmed-milk powder for the manufacture of compound feedingstuffs and amending Regulation (EEC) No 569/88 (36), as last amended by Regulation (EEC) No 3774/92, - the last sentence of Article 4 (2) of Commission Regulation (EEC) No 2174/92 of 30 July 1992 laying down detailed rules governing the grant of private storage aid for Sao Jorge and Ilha cheese (37), - Article 1 (2) of Commission Regulation (EEC) No 2233/92 of 31 July 1992 laying down detailed rules for the application of the specific premium for the maintenance of dairy herds in the Azores (38), - the last sentence of Article 1 (2) of Commission Regulation (EEC) No 2234/92 of 31 July 1992 laying down detailed rules for the application of the aid for the consumption of fresh milk products in Madeira (39), - the last sentence of Article 1 (2) of Commission Regulation (EEC) No 2235/92 of 31 July 1992 laying down detailed rules for the application of the aid for the consumption of fresh milk products in the Canary Islands (40), - Article 1 (4) of Commission Regulation (EEC) No 536/93 of 9 March 1993 laying down detailed rules on the application of the additional levy on milk and milk products (41), - Article 4 (1) of Commission Regulation (EEC) No 1004/93 of 28 April 1993 laying down detailed rules for the granting of private storage aid for long-keeping cheeses (42), - Article 4 (1) of Commission Regulation (EEC) No 1168/93 of 13 May 1993 laying down detailed rules governing the grant of private storage aid for Pecorino Romano cheese (43), - Article 4 (2) of Commission Regulation (EEC) No 1089/93 of 4 May 1993 laying down detailed rules governing the grant of private storage aid for Kefalotyri and Kasseri cheeses (44); Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 1. The agricultural conversion rate to be applied to the amounts fixed as part of the measures to assist the private storage of milk and milk products shall be that applying on the first day of storage under contract. 2. The agricultural conversion rate to be applied to the securities shall be that applying on the day on which the security is established. However, the agricultural conversion rate to be applied to the securities referred to: - in Commission Regulation (EEC) No 585/93 (45) shall be that applying on 14 April 1993, - in Commission Regulation (EEC) No 619/93 (46) shall be that applying on 15 May 1993. 3. The agricultural conversion rate to be applied to the other prices and amounts applicable to milk and milk products shall be as set out in the Annex to this Regulation. Article 2 For the purposes of this Regulation: 1. taking over (a) into intervention means - the date which the first batch of the total quantity of the accepted offer enters the store of the intervention agency in the case of physical transfer, - the date of acceptance of the offer in other cases, (b) of products sold from intervention means - the date on which the product in question leaves in store of the intervention agency in the case of physical transfer, - the date of issue of the delivery order by the competent intervention agency in other cases. Where the taking-over operation referred to in the first indent of point (b) concerns more than one batch, the agricultural conversion rate applicable to the first batch shall continue to apply to the total quantity of the transaction in question on condition that the first batch represents 20 % or more of the said total quantity; 2. Acceptance of the offer means the Commission decision accepting offers; 3. Payments means the forwarding of the payment order by the debtor. Where the total amount of the transaction in question is paid in instalments, the agricultural conversion rate to be applied to the first instalment shall continue to apply to the total amount payable on condition that the first instalment represents 20 % or more of the said total amount. Article 3 1. The following provision are hereby deleted: - the second subparagraph of Article 17 (3) of Regulation (EEC) No 1107/68, - the second sentence of the second subparagraph of Article 6 (2) and the last subparagraph of Article 24 (3) of Regulation (EEC) No 685/69, - Articles 3a (3) and 4b of Commission Regulation (EEC) No 2315/76, - Article 9a of Commission Regulation (EEC) No 368/77, - Article 6 (3) of Commission Regulation (EEC) No 1844/77, - the second subparagraph of Article 4 (1) of Commission Regulation (EEC) No 2496/78, - Article 2 (2) of Commission Regulation (EEC) No 2191/81, - Article 2 (2) of Commission Regulation (EEC) No 2192/81, - Article 2a (10) and Article 11 of Commission Regulation (EEC) No 3143/85, - Article 21 (3) of Commission Regulation (EEC) No 2409/86, - the second sentence of Article 4 (1) of Commission Regulation (EEC) No 1362/87, - Article 11 of Commission Regulation (EEC) No 1589/87, - Article 27 of Commission Regulation (EEC) No 570/88, - Article 15 of Commission Regulation (EEC) No 429/90, - Article 2 (4) of Commission Regulation (EEC) No 2921/90, - Article 12 of Commission Regulation (EEC) No 1158/91, - Article 7 (3) of Commission Regulation (EEC) No 3378/91, - Article 12 of Regulation (EEC) No 3398/91, - the last sentence of Article 4 (2) of Regulation (EEC) No 2174/92, - the last sentence of Article 1 (2) of Commission Regulation (EEC) No 2234/92, - the last sentence of Article 1 (2) of Commission Regulation (EEC) No 2235/92, - the last sentence of Article 4 (1) of Commission Regulation (EEC) No 1004/93, - Article 4 (2) of Commission Regulation (EEC) No 1168/93, - Article 4 (1) of Commission Regulation (EEC) No 1089/93. 2. Article 1 (2) of Regulation (EEC) No 2233/92 is hereby replaced by the following: '2. The amount of aid per cow shall be ECU 80,' 3. Article 1 (4) of Regulation (EEC) No 536/93 is replaced by the following: '4. The target price shall be that applying on the last day of the 12 month period concerned'. 4. In the first sentence of Article 4 (3) of Regulation (EEC) No 2167/83 the words 'or in national currency' are deleted. Article 4 This Regulation shall enter into force on 1 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 387, 31. 12. 1992, p. 1. (2) OJ No L 108, 1. 5. 1993, p. 106. (3) OJ No L 387, 31. 12. 1992, p. 22. (4) OJ No L 184, 29. 7. 1968, p. 29. (5) OJ No L 144, 7. 6. 1990, p. 17. (6) OJ No L 90, 15. 4. 1969, p. 12. (7) OJ No L 48, 26. 2. 1993, p. 11. (8) OJ No L 261, 25. 9. 1976, p. 12. (9) OJ No L 383, 29. 12. 1992, p. 48. (10) OJ No L 52, 24. 2. 1977, p. 19. (11) OJ No L 28, 1. 2. 1988, p. 1. (12) OJ No L 205, 11. 8. 1977, p. 11. (13) OJ No L 300, 27. 10. 1978, p. 24. (14) OJ No L 108, 1. 5. 1993, p. 91. (15) OJ No L 213, 1. 8. 1981, p. 20. (16) OJ No L 140, 4. 6. 1991, p. 19. (17) OJ No L 213, 1. 8. 1981, p. 24. (18) OJ No L 166, 16. 6. 1989, p. 22. (19) OJ No L 206, 30. 7. 1983, p. 75. (20) OJ No L 75, 21. 3. 1993, p. 31. (21) OJ No L 298, 12. 11. 1985, p. 9. (22) OJ No L 383, 29. 12. 1992, p. 48. (23) OJ No L 208, 31. 7. 1986, p. 29. (24) OJ No L 241, 1. 9. 1988, p. 97. (25) OJ No L 129, 19. 5. 1987, p. 9. (26) OJ No L 306, 11. 11. 1988, p. 22. (27) OJ No L 146, 6. 6. 1987, p. 27. (28) OJ No L 364, 12. 12. 1992, p. 47. (29) OJ No L 55, 1. 3. 1988, p. 31. (30) OJ No L 45, 21. 2. 1990, p. 8. (31) OJ No L 279, 11. 10. 1990, p. 22. (32) OJ No L 19, 28. 1. 1993, p. 15. (33) OJ No L 112, 4. 5. 1991, p. 65. (34) OJ No L 319, 21. 11. 1991, p. 40. (35) OJ No L 27, 4. 2. 1993, p. 15. (36) OJ No L 320, 20. 11. 1991, p. 16. (37) OJ No L 217, 31. 7. 1992, p. 64. (38) OJ No L 218, 1. 8. 1992, p. 100. (39) OJ No L 218, 1. 8. 1992, p. 102. (40) OJ No L 218, 1. 8. 1992, p. 105. (41) OJ No L 57, 10. 3. 1993, p. 12. (42) OJ No L 104, 29. 4. 1993, p. 31. (43) OJ No L 118, 14. 5. 1993, p. 19. (44) OJ No L 111, 5. 5. 1993, p. 6. (45) OJ No L 61, 13. 3. 1993, p. 26. (46) OJ No L 66, 18. 3. 1993, p. 24. ANNEX /* Tables: see OJ */